 



Exhibit 10.1
AMENDMENT NO. 1 TO
COMMON STOCK AND WARRANT PURCHASE AGREEMENT
     This Amendment No. 1 (the “Amendment”) to the Common Stock and Warrant
Purchase Agreement, dated as of April 6th, 2006 (the “Purchase Agreement”), is
made as of April 27, 2006 (the “Execution Date”), by and among O2Diesel
Corporation, a Delaware corporation (the “Company”), and UBS AG, London Branch
(the “Purchaser”).
     WHEREAS, the parties previously entered into the Purchase Agreement; and
     WHEREAS, the parties have determined that it is important to modify the
liquidated damages provision in Section 5.1 of the Purchase Agreement, and
     WHEREAS, in order to satisfy certain conditions of the American Stock
Exchange approval to list the Shares and the shares issuable upon exercise of
the Warrants.
     NOW, THEREFORE, in consideration of the mutual promises and covenants
herein, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound, the parties hereto agree as follows:
     1. AMENDMENT TO SECTION 5.1 OF THE PURCHASE AGREEMENT.
     The penultimate sentence of Section 5.1 of the Purchase Agreement is hereby
amended in its entirety to read as follows:
“The Company will pay to the Purchaser, in cash or shares of Common Stock at the
Company’s discretion, 1% of the Purchase Price as liquidated damages for every
month after the Deadline that it takes for the Registration Statements to be
declared effective; provided that the maximum aggregate liquidated damages
payable to the Purchaser under this Section 5.1 shall not exceed eight percent
(8%) of the Purchase Price.”
     2. ADDITION OF SECTION 5.3 OF THE PURCHASE AGREEMENT.
     The following shall be added as a new Section 5.3 of the Purchase
Agreement:
     “5.3 Stockholder Approval for Common Stock Issuable Upon Exercise of
Warrants.
Notwithstanding any provision contained herein or in the Warrant, Purchaser
represents, warrants and covenants that it will not exercise any Warrant prior
to the Company receiving stockholder approval for the issuance of shares of
Common Stock issuable upon exercise of the Warrants. The Company represents,
warrants and

 



--------------------------------------------------------------------------------



 



covenants that it will seek stockholder approval for the issuance of such shares
at its next meeting of stockholders. Purchaser agrees that it will not transfer
any Warrants prior to the Company receiving such stockholder approval unless the
transferee agrees to be bound by this Section 5.3.”
     3. GENERAL.
     Except as herein provided, the Purchase Agreement shall remain in full
force and effect.
[Remainder of Page Intentionally Left Blank]

 



--------------------------------------------------------------------------------



 



     The foregoing agreement is hereby executed effective as of the date first
set forth above.

                              O2DIESEL CORPORATION
 
               
By:
   /s/ David H. Shipman       By:    /s/ Alan R. Rae
 
               
 
  David H. Shipman       Name:   Alan R. Rae
 
  Chief Financial Officer       Title:   Chief Executive Officer
 
                            UBS AG, LONDON BRANCH
 
               
 
          By:    /s/ S. IRVINE
 
               
 
          Name:   S. IRVINE
 
          Title:   MANAGING DIRECTOR
 
               
 
               

[Signature Page to Amendment No. 1 to Common Stock and Warrant Purchase
Agreement]

 